     Case 2:18-cv-09616-ODW-PLA Document 1 Filed 11/14/18 Page 1 of 3 Page ID #:1




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   MARK D. LIPTON, State Bar #152864
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, Sixth Floor
 5   San Francisco, California 94102-5408
     Telephone: (415) 554-4218
 6   Facsimile: (415) 554-3837
     E-Mail:      mark.lipton@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                             UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA
13    MICHAEL DEUSCHEL,                          Case No.
14          Plaintiff,                           NOTICE TO FEDERAL DISTRICT
                                                 COURT OF REMOVAL OF ACTION
15          vs.                                  FROM STATE SUPERIOR COURT
16    THE UC REGENTS MEDICAL          (28 U.S.C. § 1441(a): FEDERAL
      CENTERS UC LOS ANGELES, UC      QUESTION)
17    SAN FRANCISCO, UC IRVINE, UC
      SAN DIEGO, SAN FRANCISCO
18    GENERAL HOSPITAL, HARBOR-
      UCLA HOSPITAL, SAN FRANCISCO
19    HEALTH PLAN, and DOES 1 through
      100, inclusive,
20
            Defendants.
21

22

23         NOTICE IS HEREBY GIVEN that Defendant CITY AND COUNTY OF SAN
24   FRANCISCO ("CCSF") hereby removes to this United States District Court for the
25   Central District of California the above-captioned action filed in the Superior Court of
26   the State of California in and for the County of Los Angeles, pursuant to 28 U.S.C.
27   sections 1441 and 1446.
28   ///
      NOTICE OF REMOVAL                           1                       n:\lit\li2018\180844\01316098.docx
      CASE NO.
     Case 2:18-cv-09616-ODW-PLA Document 1 Filed 11/14/18 Page 2 of 3 Page ID #:2




 1         Defendant presents the following facts:
 2         1.     On November 8, 2017, an action was commenced in the Superior Court of
 3   the State of California in and for the County of Los Angeles, entitled Michael Deuschel
 4   v. The UC Regents Medical Centers UC Los Angeles, UC San Francisco, UC Irvine,
 5   UC San Diego, San Francisco General Hospital, Harbor-UCLA Hospital, San
 6   Francisco Health Plan, and Does 1-100, inclusive, as Case Number BS171463. (Ex.
 7   A)
 8         2.     On February 16, 2018, Defendant CCSF filed a Demurrer. Subsequently,
 9   other defendants also filed demurrers.
10         3.     On June 29, 2018 and August 17, 2018, the Superior Court granted
11   Plaintiff’s requests for temporary stays of the action for medical reasons and continued
12   the hearing on the demurrers to September 20, 2018. (Ex. B)
13         4.     On September 17, 2018, Plaintiff filed an Amended Complaint. (Ex. C)
14         5.     On September 25, 2018, the trial court sustained, in part, and overruled, in
15   part, the defendants’ demurrers and granted Plaintiff 20 days leave to amend. The court
16   specifically held that it would not consider Plaintiff’s Amended Complaint because it
17   was untimely filed on September 17, 2018 and directed Plaintiff to either re-file that
18   Amended Complaint or file a different amended pleading. (Ex. D)
19         6.     On October 15, 2018, Plaintiff filed a different amended pleading: “Notice
20   of and Petition for Writ of Mandate and Complaint for Declaratory and Injunctive
21   Relief and Damages” ("FAC"). (Ex. E)
22         7.     The FAC includes two causes of action based upon laws of the United
23   States: the Sixth Cause of Action is brought under Title II of the Americans with
24   Disabilities Act; and the Seventh Cause of Action is brought under Section 504 of the
25   Rehabilitation Act.
26         This action may properly be removed to this Court pursuant to 28 U.S.C. §1441
27   because the FAC alleges violations of laws of the United States.
28
      NOTICE OF REMOVAL                           2                       n:\lit\li2018\180844\01316098.docx
      CASE NO.
     Case 2:18-cv-09616-ODW-PLA Document 1 Filed 11/14/18 Page 3 of 3 Page ID #:3




 1         To the extent that the FAC alleges a claim or cause of action other than violations
 2   of rights under the laws of the United States, said causes of action may be removed and
 3   adjudicated by this Court pursuant to 28 U.S.C. §1441(c).
 4         All other process, pleadings and other orders served upon Defendants in this
 5   action will be forwarded forthwith when they are retrieved from the Superior Court
 6   docket.
 7         Venue in this district is proper under 28 U.S.C. § 1441 because this District
 8   includes the California Superior Court for Los Angeles County, the forum in which the
 9   removed action was pending.
10         Defendant will promptly file a Notice of this Removal with the Clerk of the
11   Superior Court for Los Angeles County and serve the Notice on all parties.
12         WHEREFORE, Defendant CCSF prays that the above action now pending in the
13   Superior Court of the State of California in and for the County of Los Angeles be
14   removed in its entirety to this Court for all further proceedings, pursuant to 28 U.S.C.
15   §1441, et. seq.
16

17   Dated: November 13, 2018
                                            DENNIS J. HERRERA
18                                          City Attorney
                                            CHERYL ADAMS
19                                          Chief Trial Deputy
                                            MARK D. LIPTON
20                                          Deputy City Attorney
21

22                                       By: /s/ Mark D. Lipton
                                           MARK D. LIPTON
23
                                            Attorneys for Defendant
24                                          CITY AND COUNTY OF SAN FRANCISCO
25

26

27

28
      NOTICE OF REMOVAL                            3                      n:\lit\li2018\180844\01316098.docx
      CASE NO.
